Dismissed in Part; Affirmed in Part; and Opinion filed January 15, 2019.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-18-00109-CV

                         PAUL E. NUNU, Appellant
                                     V.
        NANCY NUNU RISK AND CHARLES L. NUNU, Appellees

                  On Appeal from the Probate Court No. 1
                          Harris County, Texas
                      Trial Court Cause No. 416781

                              OPINION


     Before us for the fourth time is the continuing dispute between siblings
concerning the probate of their mother’s estate. See In re Estate of Nunu, 542
S.W.3d 67 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (“Nunu I”); In re
Nunu, No. 14-17-00106-CV, 2017 WL 1181364 (Tex. App.—Houston [14th Dist.]
Mar. 30, 2017, orig. proceeding [mand. denied]) (per curiam) (mem. op.) (“Nunu
II”); In re Estate of Nunu, No. 14-17-00495-CV, 2018 WL 3151231 (Tex. App.—
Houston [14th Dist.] June 28, 2018, no pet.) (mem. op.) (“Nunu III”).1 In this
appeal—Nunu IV—Paul E. Nunu challenges the trial court’s order finding him to be
a vexatious litigant, ordering him to obtain a permission from the local
administrative judge before filing new litigation against his siblings Nancy Nunu
Risk and Charles Nunu, and requiring him to post security of $15,000 to maintain
his most recent litigation.

          We conclude that Texas Civil Practice and Remedies Code section 11.101(c)
authorizes an interlocutory appeal of the part of the trial court’s order finding Paul
to be a vexatious litigant and requiring him to obtain a prefiling order before
instituting new litigation against his siblings. Because the record supports the trial
court’s ruling, we affirm that part of the judgment. We dismiss the remainder of the
appeal for want of jurisdiction.

                                            I. BACKGROUND

          Nancy and Charles moved to have Paul declared a vexatious litigant because
he has attempted to relitigate matters that were finally determined in earlier litigation
against Nancy and over which he now has no reasonable probability of prevailing.
We therefore briefly recount the history of the parties’ dispute.

A.        Nunu I

          In Nunu I, Paul alleged in his “Second Amended Application to Enforce
Forfeiture Provision of Will and for Removal of Nancy Nunu Risk, Independent
Executrix” (“the Second Application”) that his sister Nancy, in her capacity as
independent executrix of their mother’s estate, had committed breach of fiduciary
duty, negligence per se, gross negligence, gross mismanagement, gross misconduct,


          1
              We identify the cases by the date the proceeding was filed rather than the date the opinion
issued.

                                                      2
and fraud. Nunu I, 542 S.W.3d at 72. He asked the trial court to remove Nancy as
independent executrix of their mother’s estate, compel distribution of the estate,
award him exemplary damages, declare Nancy’s inheritance forfeit, declare Nancy’s
attorneys’ fees forfeit, and enforce an alleged partition agreement. See id. at 72–73.

       On the third day of the jury trial, Paul nonsuited with prejudice his claims to
remove Nancy or to enforce the forfeiture in his mother’s will, reserving only his
claims to compel distribution of the estate and to contest and seek forfeiture of
Nancy’s attorneys’ fees. Id. at 72. The trial court failed to find a continued need for
an administration and denied Paul’s claims for forfeiture of Nancy’s attorneys’ fees
but did not determine the amount of Nancy’s attorneys’ fees that were required to be
paid from the estate. We remanded the case to the trial court with instructions (1) to
determine the amount of Nancy’s reasonable and necessary expenses and attorneys’
fees incurred in that action to be paid from the estate’s assets; (2) to authorize Nancy
to make such payments from the estate’s assets and to order her to reimburse the
estate to the extent that her expenses and legal fees incurred in that action and already
paid with estate funds exceeds the amount of reasonable and necessary expenses and
fees found by the trial court; (3) to compel distribution of the estate in accordance
with the will of Rose Farha Nunu; and (4) if any portion of the estate is incapable of
distribution without prior partition or sale, to order partition and distribution, or sale,
in the manner provided for the partition and distribution of property incapable of
division in estates administered under the county court’s direction.2 Id. at 89–90.
We further pointed out that the trial court is not required to compel distribution of
the estate’s assets in accordance with the terms of any partition or settlement




       2
       See Act of May 29, 1987, 70th Leg., R.S., ch. 565, § 1, 1987 TEX. GEN. LAWS 2246, 2246
(amended 2011 and 2013) (current version at TEX. EST. CODE § 405.001(b)).

                                             3
agreement that had not been signed by all of the estate’s beneficiaries. See id. at 87.
The Supreme Court of Texas denied Paul’s petition for review.

B.    Nunu II

      While Nunu I was pending, Nancy applied to the trial court to resign as
independent executrix on the condition that she or a qualified third party be
appointed as dependent administrator of the estate. Paul urged the trial court to
accept Nancy’s resignation but objected to the appointment of a dependent
administrator. He additionally argued that Nancy was required to file a verified
accounting but had failed to do so. The trial court accepted Nancy’s conditional
resignation and appointed third party Howard M. Reiner as dependent administrator.

      Paul filed a second round of objections, repeating the demand for a verified
accounting and adding a request to be appointed as successor independent executor.
The trial court overruled Paul’s objections and denied his request.

      Paul then petitioned this court for a writ of mandamus concerning the
overruling of his first round of objections. See Nunu II, 2017 WL 1181364, at *1.
We denied mandamus relief, as did the Supreme Court of Texas.

C.    Nunu III

      While Nunu I and Nunu II were pending, Paul filed a third round of objections
to Reiner’s appointment and to Nancy’s failure to file a verified accounting that Paul
continued to argue was statutorily required. When the trial court overruled Paul’s
third round of objections, Paul filed Nunu III, in which he attempted to appeal the
overruling of all three rounds of objections to the trial court’s (1) acceptance of
Nancy’s resignation, (2) appointment of Reiner as dependent administrator,
(3) refusal to order a verified accounting, and (d) denial of Paul’s request to be
appointed successor independent executor.

                                          4
      We dismissed the appeal for want of jurisdiction.            Nunu III, 2018 WL
3151231, at *1. We explained that Paul’s attempt to appeal the overruling of his
first round of objections was untimely, and thus, that phase of the proceeding ended
with the trial court’s order of January 12, 2017, accepting Nancy’s resignation,
appointing Reiner, and failing to order a verified accounting. See id. at *6. We
further explained that the rulings on Paul’s second and third round of requests and
objections were denials of reconsideration as to matters raised in his first round of
objections, and that to the extent the second and third round of objections raised new
matters, the rulings on them were interlocutory. See id. at *7.

D.    Nunu IV

      On October 27, 2017—a week before we issued our opinion in Nunu I and a
few weeks after Paul filed his reply brief in Nunu III—Paul filed his “Application to
Enforce Forfeiture Provision of Will, and for Fraud and Breach of Contract
Damages” (“the Third Application”). In this pleading, Paul sought to enforce the
forfeiture provision of his mother’s will against both Nancy and his brother Charles.
Alleging that Paul was attempting to relitigate matters that had been finally
determined and in which he had no reasonable probability of prevailing, Nancy and
Charles moved to have Paul declared a vexatious litigant. In their motion, Nancy
and Charles asked the trial court to order Paul to (1) post security to maintain the
action, and (2) obtain permission from the local administrative judge before filing
new pro se litigation. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.051 (West 2017)
(trial court may order vexatious litigant to post security); id. at 11.101(a) (trial court
may order vexatious litigant to obtain permission before filing new pro se litigation).
The trial court granted the motion, and Paul posted the $15,000 surety bond ordered
by the court. He now appeals the trial court’s order.



                                            5
                               II. ISSUES PRESENTED

      In three issues, Paul argues that the trial court abused its discretion in finding
him to be a vexatious litigant, because (1) no evidence was offered or admitted to
support the finding, (2) the statutory prerequisites for such a finding were not
satisfied, and (3) the trial court did not correctly apply the law of the case as stated
in Nunu 1. We review the trial court’s vexatious-litigant ruling for abuse of
discretion. See Jones v. Markel, No. 14-14-00216-CV, 2015 WL 3878261, at *2
(Tex. App.—Houston [14th Dist.] June 23, 2015, pet. denied) (mem. op.).

                                 III. JURISDICTION

      An appellate court must determine de novo whether it has jurisdiction over an
appeal, even if it must do so sua sponte. See In re Estate of Gaines, 262 S.W.3d 50,
62 n.13 (Tex. App.—Houston [14th Dist.] 2008, no pet.); In re C.M., No. 14-03-
01098-CV, 2006 WL 461378, at *2 (Tex. App.—Houston [14th Dist.] Feb. 28, 2006,
no pet.) (mem. op.). Usually, only final judgments are appealable. See Alexander
Dubose Jefferson & Townsend LLP v. Chevron Phillips Chem. Co., 540 S.W.3d 577,
581 (Tex. 2018) (per curiam). The trial court’s order granting Nancy and Charles’s
vexatious-litigant motion and requiring him to post security does not dismiss Paul’s
claims, and the record does not show that the trial court subsequently rendered a
final judgment in this matter. The order therefore is interlocutory, and a party may
not appeal an interlocutory order unless authorized by statute. See Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

      It is well-established that no statute authorizes an interlocutory appeal from
an order declaring a person to be a vexatious litigant and requiring the person to post
security. See, e.g., TEX. CIV. PRAC. & REM. CODE § 11.051; McCann v. Spencer
Plantation Invs., Ltd., No. 14-18-00613-CV, 2018 WL 5261052, at *1 (Tex. App.—
Houston [14th Dist.] Oct. 23, 2018, pet. filed) (per curiam) (mem. op.); Doughty v.
                                           6
BLTREJV3 Dall. LLC, No. 05-14-00387-CV, 2014 WL 3513378, at *1 (Tex. App.—
Dallas July 15, 2014, no pet.) (mem. op.); Lagaite v. Boland, No. 07-12-0422-CV,
2012 WL 6213259, at *1 (Tex. App.—Amarillo Dec. 13, 2012, no pet.) (mem. op.);
Kirk v. Lucas, No. 2-04-295-CV, 2004 WL 2569419 (Tex. App.—Fort Worth No.
12, 2004, no pet.) (per curiam) (mem. op.); Crain v. Cecil, No. 10-12-00078-CV,
2012 WL 763146, at *1 (Tex. App.—Waco Mar. 7, 2012, no pet.) (mem. op.). This
is true even in the probate context, in which there can be more than one final
judgment. See, e.g., Aguilar v. Morales, No. 04-16-00382-CV, 2017 WL 4158090,
at *5 (Tex. App.—San Antonio Sept. 20, 2017, no pet.) (mem. op.). We accordingly
dismiss this part of Paul’s appeal.

      But Nancy and Charles also moved to have Paul declared a vexatious litigant
under another provision. Under Texas Civil Practice and Remedies Code section
11.101(a), a trial court may, after notice and hearing, “enter an order prohibiting a
person from filing, pro se, a new litigation in a court to which the order applies under
this section without permission of the appropriate local administrative judge.” TEX.
CIV. PRAC. & REM. CODE § 11.101(a). An order under section 11.101(a) is known
as a “prefiling order.” By including in their motion a request for a prefiling order,
Nancy and Charles sought relief under section 11.101(a).

      Unlike an order granted pursuant to section 11.051, there is statutory
authorization for an appeal of a prefiling order under section 11.101(a). Section
11.101(c) states, “A litigant may appeal from a prefiling order entered under
Subsection (a) designating the person a vexatious litigant.”

      Although section 11.101(c) does not state whether it authorizes an
interlocutory appeal or an appeal only from a final order, courts that have considered
the issue have held that the statute authorizes an interlocutory appeal. See, e.g.,
Florence v. Rollings, No. 02-17-00313-CV, 2018 WL 4140458, at *2–3 (Tex.

                                           7
App.—Fort Worth Aug. 30, 2018, no pet.) (mem. op.); Margetis v. Bayview Loan
Servicing, LLC, 553 S.W.3d 643, 644 (Tex. App.—Waco 2018, no pet.); Jones v.
Carter, No. 09-16-00081-CV, 2016 WL 2941412, at *1 (Tex. App.—Beaumont
May 19, 2016, no pet.) (mem. op.); Restrepo v. Alliance Riggers & Constructors,
Ltd., 2015 WL 999950, at *1–2 (Tex. App.—El Paso Mar. 4, 2015, no pet.) (mem.
op.); Comeaux v. Hamilton, No. 07-13-00170-CV, 2014 WL 1047271, *1 n.1 (Tex.
App.—Amarillo Mar. 17, 2014, no pet.) (mem. op.).3

       We agree that this is the most logical construction of the statute. This reading
is supported by section 11.103, which provides that a court clerk may not file a
litigation, original proceeding, appeal, or other claim by a vexatious litigant acting
pro se, but the court clerk “may file an appeal from a prefiling order entered under
Section 11.101 designating a person a vexatious litigant.” See TEX. CIV. PRAC. &
REM. CODE § 11.103(a), (d). It makes sense that a person should be able to
immediately appeal a prefiling order that is itself immediately effective and that may
apply to any new litigation on any subject, against any defendant, in any court in the
state.4 Further, and as the Florence court pointed out, section 11.101 is not the only
statute to permit an interlocutory appeal without explicitly stating as much. See
Florence, 2018 WL 4140458, at *3 n.7. For example, section 171.098 of the Texas
Arbitration Act states that a party may appeal an order denying an application to
compel arbitration and that “[t]he appeal shall be taken in the manner and to the

       3
          We stated in Diaz v. A.M. Stringfellow Unit, No. 14-15-00253-CV, 2015 WL 1870251,
at *1 (Tex. App.—Houston [14th Dist.] Apr. 23, 2015, no pet.) (per curiam) (mem. op.), “There is
no statutory provision authorizing an appeal of an interlocutory order declaring a person a
vexatious litigant, or of an order prohibiting a person from filing new litigation without permission
of the local administrative judge.” (emphasis added). This statement was mere obiter dictum, for
only a security order was at issue in Diaz, not a prefiling order under section 11.101. We did not
purport to construe section 11.101 in Diaz.
       4
        See TEX. CIV. PRAC. & REM. CODE § 11.101(e) (a prefiling order “by a district or statutory
county court applies to each court in the state”).

                                                 8
same extent as an appeal from an order or judgment in a civil action,” but the statute
is understood to authorize an interlocutory appeal. See TEX. CIV. PRAC. & REM.
CODE § 171.098(a)(1), (b); Chambers v. O’Quinn, 242 S.W.3d 30, 31 (Tex. 2007)
(per curiam).

      For all of these reasons, we conclude that we have jurisdiction over the portion
of the trial court’s ruling that constitutes a prefiling order under Texas Civil Practice
and Remedies Code § 11.101(a).

                      IV. THE VEXATIOUS-LITIGANT FINDING

      Before a court may issue a prefiling order, it must find that the plaintiff is a
vexatious litigant. Although there are several grounds on which a court may make
such a finding, Nancy and Charles relied on Texas Civil Practice and Remedies Code
§ 11.054(2), which provides as follows:

      A court may find a plaintiff a vexatious litigant if the defendant shows
      that there is not a reasonable probability that the plaintiff will prevail in
      the litigation against the defendant and that . . .
      (2)    after a litigation has been finally determined against the plaintiff,
             the plaintiff repeatedly relitigates or attempts to relitigate, pro se,
             either:
             (A)    the validity of the determination against the same
                    defendant as to whom the litigation was finally
                    determined; or
             (B)    the cause of action, claim, controversy, or any of the issues
                    of fact or law determined or concluded by the final
                    determination against the same defendant as to whom the
                    litigation was finally determined . . . .
TEX. CIV. PRAC. & REM. CODE § 11.054(2).

      In his first two issues, Paul contends that these statutory requirements were
not satisfied because no evidence supporting a vexatious-litigant finding was offered
or admitted. We disagree.

                                            9
      Nancy and Charles argued that Paul gave up a number of claims by dismissing
the claims with prejudice in Nunu I, and they attached to their motion an excerpt of
the trial transcript from that proceeding. The excerpt includes Paul’s nonsuit with
prejudice of all claims that had been brought, or that could have been brought, in
that proceeding, except that he reserved his rights (a) to assert claims for his
inheritance, (b) to apply for an order compelling distribution, and (c) to contest the
fees charged by Nancy’s attorneys. See Nunu I, 542 S.W.3d at 73–74. Nancy and
Charles also attached a copy of the 2016 final judgment, which states that “all claims
and causes of action contained in [the Second Application] are dismissed with
prejudice.”

      The Second Application is part of the trial court’s record, and as Paul
requested, the trial court took judicial notice of all pleadings and orders filed in the
case. In his Second Application, Paul pleaded that, in violation of Texas Estates
Code section 405.002(b), Nancy conspired with her attorneys to obtain an illegal
release as a condition of distributing assets. He alleged that Nancy required Paul to
execute releases of his claims against her and Charles, which Paul refused to do.
Paul also complained that Nancy refused to distribute the estate’s assets in
accordance with an unsigned Partition Agreement Paul drafted, and Paul sought to
enforce the unsigned agreement. Paul further alleged that Nancy “wrongfully
retained survivorship monies she knew belonged to the estate, or cashed in multiple
insurance policies payable to the estate and transferred to Executrix individually.”

      In his Third Application, Paul attempted to resurrect each of these claims. He
pleaded that Nancy and Charles continue to require a release in violation of Texas
Estates Code section 405.002(b) before distributing property. Paul has no possibility
of prevailing on the claim because he previously nonsuited it with prejudice and
cannot relitigate it. The nonsuit with prejudice constitutes a judgment on the merits

                                          10
on this issue. See Nunu I, 542 S.W.3d at 81 (citing Epps v. Fowler, 351 S.W.3d 862,
868 (Tex. 2011)). The judgment in Nunu I therefore established that Nancy did not
violate Texas Estates Code section 405.002(b) by refusing to sign and perform the
Partition Agreement unless Paul released his claims against her and Charles.
Moreover, Paul could not prevail on a claim that Nancy or Charles refuses to
distribute estate assets without a release for the additional, independent reason that
Nancy and Charles can neither withhold nor distribute estate property, with or
without a release, because the estate is administered by a third-party dependent
administrator.

      Paul also again pleaded in his Third Application for specific performance of
the unsigned Partition Agreement or alternatively, for breach-of-contract damages
for failure to perform it. This claim, too, is foreclosed by his nonsuit-with-prejudice
of his claim to enforce the Partition Agreement. By nonsuiting the claim with
prejudice, Paul surrendered the right to maintain a claim for enforcement of the
Partition Agreement, and he cannot relitigate that determination.

      The same is true of his resurrected claim that Nancy wrongfully retained assets
belonging to the estate or that were held for the benefit of its beneficiaries. Paul
made the same claims in his Second Application, and because he nonsuited the
claims with prejudice on the third day of trial, the judgment is treated as a ruling in
Nancy’s favor on that claim. This is not changed by Paul’s allegation that he later
discovered a memorandum by Raymond Risk which purportedly was dictated by
Paul’s and Nancy’s mother and which may characterize certain survivorship
accounts held by Nancy and her mother as convenience accounts. Even if Paul was
unaware of the memo earlier, he nevertheless alleged in his Second Application that
Nancy “wrongfully retained survivorship monies she knew belonged to the estate.”
Paul then voluntarily surrendered that claim and “any and all claims that could have

                                          11
been brought” in that proceeding, with those few exceptions we have described. The
memo might have been useful when litigating the claims asserted in Paul’s Second
Application in Nunu I, but it is not a permissible basis for a new claim that Nancy
wrongfully retained survivorship monies or other estate property.

      For each of these reasons, Nancy and Charles established that (a) Paul is
attempting to relitigate issues that were finally determined by the 2016 judgment
disposing of the claims against Nancy, and (b) there is no reasonable possibility that
Paul could prevail on the claims, because Paul previously caused the claims to be
dismissed with prejudice.

      In arguing to the contrary, Paul first asserts that judicial notice is not evidence.
He cites no authority so holding. Moreover, this contention is contrary to the
provision in the Texas Rules of Evidence that a jury in a civil case must take a
judicially noticed fact as conclusively established, and a jury in a criminal case may
do so. See TEX. R. EVID. 201(f). In this civil case, Paul’s Second and Third
Applications and the 2016 final judgment were judicially noticed, and their contents
are beyond dispute. For the reasons we have explained, this evidence supports the
trial court’s finding that Paul is a vexatious litigant.

      Paul next contends that Nancy and Charles asked the trial court to take judicial
notice of its file and that Paul had no opportunity “to cross-examine, refute,
supplement, or explain any pleadings” the trial court reviewed. For several reasons,
this complaint is waived. First, it was Paul himself, not his siblings, who first asked
the trial court “to take judicial notice of the entire Courts’ file.” Paul never withdrew
that request, and he did not object when his siblings later made the same request. He
therefore cannot be heard to complain that the trial court did as he asked. Cf. Swain
v. Hutson, No. 2-09-038-CV, 2009 WL 3246750, at *6 (Tex. App.—Fort Worth Oct.
8, 2009, pet. denied) (mem. op.) (“A party cannot request specific action from a trial

                                            12
court and then later complain on appeal when the court has ruled as requested.”
(citing In re Dep’t of Family & Protective Servs., 273 S.W.3d 637, 646 (Tex. 2009)
(orig. proceeding))). As for Paul’s assertion that he had no opportunity to address
the propriety of the trial court’s judicial notice, the Texas Rules of Evidence provide
that, “[o]n timely request, a party is entitled to be heard on the propriety of taking
judicial notice and the nature of the fact to be noticed.” TEX. R. EVID. 201(e). After
asking the trial court to take judicial notice of its entire file, Paul did not ask to be
heard on the propriety of granting his request and did not argue at the hearing on the
vexatious-litigant motion that it would be improper for the trial court to take notice
of his Second and Third Applications or the 2016 final judgment. Further, he
affirmatively stated at the hearing on the vexatious-litigant motion that he had “[n]o
objection at all” to the trial court’s judicial notice.

       Finally, Paul points to the allegation in his Third Application that “[t]his
lawsuit is wholly based on the actions of Respondents that occurred after the entry
of the Final Judgment of April 14, 2016.” That allegation, however, is conclusively
negated simply by comparing his Second and Third Applications and the 2016 final
judgment. For example, an allegation that Nancy did not perform the Partition
Agreement after the 2016 final judgment is no different from an allegation that
Nancy did not perform the agreement before the judgment: he is complaining of the
same conduct—failure to perform the Partition Agreement—but because Paul
nonsuited the claim with prejudice, it already has been finally determined that Nancy
is not required to perform the Partition Agreement. The same is true with the other
claims we have discussed. These are not new claims; they are attempts to relitigate
matters that were closed by Paul’s own design.

       We overrule Paul’s first and second issues.



                                            13
                                 V. LAW OF THE CASE

      In a third issue, Paul contends that at a hearing on his Third Motion to Compel
Distribution, the trial court incorrectly applied the law of the case. The hearing
occurred while this appeal has been pending and addresses a matter that we have no
jurisdiction to consider in this interlocutory appeal of the trial court’s prefiling order.
We therefore do not consider the transcript of the hearing on Paul’s Third Motion to
Compel Distribution or any argument that the trial court misapplied the law of the
case in connection with that matter. We dismiss that part of Paul’s appeal for want
of jurisdiction.

      To the extent that Paul asserts that the trial court incorrectly applied the law
of the case in declaring him a vexatious litigant, our resolution of Paul’s first two
issues disposes of that argument. The trial court’s vexatious-litigant finding is
supported by Paul’s repeated attempts to relitigate matters that he voluntarily
dismissed with prejudice. As we explained in Nunu I, those matters could not be
reversed on appeal or reopened on remand. Nunu I, 542 S.W.3d at 82, 84. In
declaring Paul a vexatious litigant for attempting to relitigate the same matters that
have been finally decided against him in litigation against one of the same
defendants, the trial court correctly applied the law of the case.

      We overrule Paul’s third issue.

                                   VI. CONCLUSION

      Finding no error in the portion of the judgment finding Paul E. Nunu to be a
vexatious litigant and requiring him to obtain permission of the appropriate local
administrative judge before instituting new litigation against Nancy Nunu Risk or
Charles Nunu, we affirm that portion of the trial court’s judgment. We dismiss for
want of jurisdiction Paul’s attempted appeal of any other issue, including his


                                            14
attempted appeal of the portion of the trial court’s order requiring him to post
security to maintain the current action.




                                       /s/      Tracy Christopher
                                                Justice


Panel consists of Justices Christopher, Jewell, and Hassan.




                                           15